Citation Nr: 1147369	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-28 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for maxillary sinusitis. 

2.  Entitlement to an evaluation in excess of 10 percent for vasomotor rhinitis. 

3.  Entitlement to an evaluation in excess of 20 percent for lumbar spinal stenosis, post-operative with degenerative disc disease (lumbar spine disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1977 to February 1989, from January 1991 to April 1991 and from June 1999 to May 2007. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  In pertinent part of that rating decision, the RO awarded service connection for lumbar spine disability with a 20 percent evaluation, for vasomotor rhinitis with a 10 percent evaluation, and for maxillary sinusitis with a noncompensable evaluation, all effective from June 1, 2007.  The Veteran appealed the assigned evaluations. 

By the way of a November 2009 rating decision, the RO increased the assigned evaluation for maxillary sinusitis from noncompensable to 10 percent disabling, effective from June 1, 2007.  Since the rating remains less than the maximum available schedular benefits awardable, the increased rating claim remains in controversy.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The matter of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is being REFERRED back to the RO.  This claim was raised by the Veteran on his September 2009 substantive appeal, VA Form-9.  The Veteran asserts that his service-connected disabilities interfere with his ability to work.  See e.g., Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (when a claimant submits evidence of a disability and makes a claim for the highest rating possible, and furthermore submits evidence of unemployability, VA must consider entitlement to a TDIU); See also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran's inferred claim for TDIU is REFERRED back to the RO for appropriate action

The issue of entitlement to an increased evaluation for lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's maxillary sinusitis disability is manifest by no more than four non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; and he denies any incapacitating episodes of sinusitis requiring prolonged antibiotic treatment. 

2.  In a November 2009 correspondence from the Veteran, he stated that he was satisfied with the assignment of a 10 percent evaluation for his service-connected vasomotor rhinitis. 


CONCLUSIONS OF LAW

1.  The criteria have not been met for an evaluation in excess of 10 percent for maxillary sinusitis disability.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.97, Diagnostic Code 6513 (2011).

2.  The criteria for withdrawal of the Veteran's substantive appeal on the issue of entitlement to an evaluation in excess of 10 percent for vasomotor rhinitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). 

Importantly, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (2007). 

This appeal arises from the Veteran's disagreement with the initial evaluations following the grants of service connection for maxillary sinusitis disability.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court of Appeals for Veterans Claims (Court) have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A.  VA obtained the Veteran's service medical records, VA treatment records and other treatment records identified by the Veteran.  

VA provided the Veteran with a general VA examination in December 2008 and a compensation examination for maxillary sinusitis in October 2009.  In each examination report, the examiner recorded the Veteran's subjective complaints and identified the nature and severity of his disorder.  These examination reports are adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Increased Ratings 

Disability evaluations are determined by the application of the facts presented to a schedule of ratings that is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When evaluating the severity of a disability, VA will consider the entire history of the disability including records of 
social impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

In cases involving the assignment of a rating following the award of service connection, VA must address all evidence that was of record from the date of the filing of the claim on which service connection was granted (or from other applicable effective date).  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999). The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Veteran seeks a higher evaluation for his maxillary sinusitis disability.  His disability is currently assigned a 10 percent evaluation under the criteria for 38 C.F.R. § 4.97, Diagnostic Code 6513.  At the outset, the Board notes that the Veteran has separate 10 percent evaluations for vasomotor rhinitis and for anosmia. 

Under Diagnostic Code 6513, a 10 percent rating is assigned when a veteran has either one or two incapacitating episodes per year of sinusitis (an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician) requiring prolonged (lasting four to six weeks) antibiotic treatment, or has three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned when a veteran has either three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or has more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 4.97. 

A review of the claims folder shows that the Veteran's disability has been evaluated twice by VA.  The claims folder also contains private medical treatment records that show that the Veteran sought treatment for his sinus-related problems, including having undergone a surgical procedure to alleviate some of his symptomatology. 

The Veteran underwent a general medical VA examination in November 2006, prior to his separation from his third period of service.  That examination report shows that the Veteran complained of constant sinus-related problems, including difficulty breathing through his nose, hoarseness of voice, and sinus drainage.  During flare-up of sinusitis attacks, the Veteran reports having headaches.  He also complained of loss of the senses of taste and smell.  The Veteran denied any prescribed physician bed rest or use of antibiotics.  On physical examination, the examiner observed that the Veteran had 75 percent nasal obstruction, bilaterally, with turbinates swelling.  There was evidence of a mild purulent discharge on exam, but there was no evidence of sinus tenderness.  The examiner observed that the Veteran was unable to smell soap, but he was able to taste sugar and salt.  X-ray film revealed mucosal thickening in the maxillary area that was consistent with chronic sinusitis.  A diagnosis of maxillary sinusitis was given. 

The record next contains private ears, nose, and throat (ENT) treatment records starting in 2007.  These records show that the Veteran sought treatment for sinus-related problems, including congestion and enlarged turbinates.  The report of a private December 2007 sinus CT scan shows findings of mucoperiosteal thickening, ostiomeatal complex (OMC) obstruction, septal deviation and turbinate hypertrophy.  

In August 2008, the Veteran underwent surgery to alleviate symptomatology associated with his chronic maxillary sinusitis, and ethmoid and sphenoid sinusitis with ostiomeatal complex disease.  The private operation report shows that the  Veteran underwent a partial resection of the middle turbinate, maxillary antrostomies with removal of the mucous membrane content, total ethmoidectomies with microdebrider, and sphenoidotomies with removal of the mucous membrane content.  In the medical history, it was noted that the Veteran had a history of sinusitis episodes with prior antibiotic therapy.  

The Veteran underwent the most recent VA examination in October 2009.  In that examination report, the examiner noted that the Veteran complained of constant sinus problems that result in difficulty breathing through the nose, hoarseness of voice, crusting, and excessive drainage.  He further complained that he was no longer able to smell odors or taste food, and that this inability to detect odors interfered with ability to work as a chef.  Reportedly, he experiences four non-incapacitating episodes per year.  The Veteran denied any incapacitating episodes and indicated that he did not require antibiotic treatment lasting four to six weeks.  Physical examination revealed evidence of right maxillary sinusitis and x-ray film showed evidence of chronic sinus changes.  A diagnosis of chronic maxillary sinusitis was confirmed.  

The Board finds that the evidence does not show that a rating higher than 10 percent is warranted for the Veteran's service-connected maxillary sinusitis.  Both the November 2006 and the October 2009 VA examination reports show that the Veteran specifically denied any use of antibiotic treatment for his maxillary sinusitis disability at the times of those examinations.  Although the August 2008 private operation report notes a history of sinusitis episodes requiring use of antibiotic treatment, the length and the frequency of that treatment is unclear.  While the severity of the Veteran's sinus problems required surgical invention in 2008, there is still no indication in the record that the Veteran has any incapacitating episodes due to his sinusitis that required the use of antibiotic treatment for four to six weeks.  This requirement for the next higher (30 percent) rating is not shown.  38 C.F.R. § 4.97, Diagnostic Code 6514.  Rather, the Veteran has specifically denied having any incapacitating episodes as a result of his sinusitis disability.  See the reports of the November 2006 and October 2009 VA examinations.  The Veteran reported four non-incapacitating sinusitis episodes per year with symptoms of headache, nasal congestion, nasal drainage, crusting and sinus tenderness.  Such symptomatology does not meet the criteria for an evaluation in excess of 10 percent for chronic maxillary sinusitis.  Therefore, the Board finds that an increased rating is not warranted under Diagnostic Code 6513.  See 38 C.F.R. § 4.97.

The Board finds that the claim must be denied.  The Veteran has complained of constant sinus-related symptoms that include recurrent headaches, nasal congestion, nasal drainage, and crusting.  Overall, the evidence does not show that the criteria for an increased rating have been met.  There is no evidence to show that his symptoms were productive of any incapacitating episodes, and he has denied the occurrence of such episodes at the time of each of the VA examinations.  Finally, the Veteran has not asserted, and the evidence is insufficient to show, that he had six non-incapacitating episodes per year of sinusitis characterized by the required symptoms.  

With respect to the Veteran's complaints of nasal congestion (difficulty breathing) and loss of the senses of taste and smell, VA has already seen fit to award him separate compensable evaluations.  When a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  In this regard, the Veteran has a separate 10 percent evaluation for vasomotor rhinitis (nasal obstruction) and a separate 10 percent evaluation for anosmia.  As these conditions have already been rated separately and the Veteran did not appeal the assignments of those ratings, they are not on appeal.  

In summary, the evidence does not show that the Veteran has three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Accordingly, the Veteran's claim of entitlement to a rating in excess of 10 percent for service-connected chronic maxillary sinusitis must be denied.  See 38 C.F.R. § 4.97, Diagnostic Codes 6513.

Extraschedular Consideration 

The Board does not find that consideration of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted for the Veteran's service-connected disability at any time during the current appeal.  That provision provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, a veteran may be awarded a rating higher than that encompassed by the schedular criteria, as shown by evidence reflecting that the disability at issue causes marked interference with employment or has in the past or continues to require frequent periods of hospitalization, thereby rendering impractical the use of the regular schedular standards.  Id. 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disorder are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").

Here, the rating criteria reasonably describes the Veteran's disability level and symptomatology associated with his service-connected disability, and it is observed higher evaluations are available for more severe symptoms than currently shown by the evidence.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Consequently, the Board concludes that referral for extraschedular consideration-for either of these service-connected disabilities-is not warranted.

As mentioned in the Introduction, the Board is referring the matter of entitlement to TDIU back to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

3.  Withdrawn Increased Rating Claim 

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(b).

The record reflects that the Veteran perfected an appeal of the August 2007 rating decision that assigned an initial 10 percent evaluation for vasomotor rhinitis disability.  Thereafter, the Veteran indicated in his November 2009 correspondence to VA that he was satisfied with the assignment of the 10 percent evaluation for vasomotor rhinitis disability.  The Board finds that this statement qualifies as a valid withdrawal of the issue of entitlement to an initial evaluation in excess of 10 percent for vasomotor rhinitis.  See 38 C.F.R. § 20.204.  Accordingly, this claim will be dismissed.



ORDER

An evaluation in excess of 10 percent for chronic maxillary sinusitis is denied. 

An evaluation in excess of 10 percent for vasomotor rhinitis is dismissed. 


REMAND

The Veteran seeks an evaluation in excess of 20 percent for his lumbar spine disability.  The record contains additional evidence added to the claims file since the Veteran was last afforded a VA compensation examination to evaluate the lumbar spine disability in October 2009.  The record now contains a May 2011 private medical statement from the Veteran's treating physician and nurse practitioner that shows the severity of his lumbar spine disability has increased.  Specifically, the private medical statement shows that the Veteran's pain medications have been increased because his symptomatology has worsened.  

Given the length of time since the last VA examination and the medical evidence that shows a worsening in his disability, a new VA examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Thus, a remand for another medical examination is needed to make a decision in this case.

Prior to any examination, the RO/AMC should obtain any outstanding records of pertinent VA and private treatment, and associate them with the claims folder.  In particular, the Board notes that the record does not contain any pertinent treatment records after 2009. 




Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, and with any necessary assistance from the Veteran, the RO/AMC should seek to identify and obtain any outstanding records of pertinent medical treatment that are not yet on file.

If any identified record cannot be obtained, then documentation to that effect should be added to the claims file.  The Veteran should also be provided with an opportunity to submit such reports.

2.  After completion of the above, the Veteran should be scheduled for VA examination to determine the nature and severity of his service-connected lumbar spine disability. The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  All indicated tests and studies, to include range of motion studies (both passive and active) and x-ray, should be undertaken.

After a review of the claims file, it is requested that the examiner address the severity of the Veteran's service-connected lumbar spine disorder by recording the range of motion in the Veteran's back observed on clinical evaluation and assess whether the back exhibits any disability to include limitation of motion, pain, or instability, including on repetitive use.  Additionally, the examiner should be requested to determine whether the lumbar spine exhibits weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination. 

The examiner should also be asked to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use.  The examiner should also identify whether or not the Veteran reported any incapacitating episodes associated with his back pain, and if so, the duration of such episodes.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician. 

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be acknowledged and considered in formulating any opinion. If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The examiner should provide reasons and bases based on medical judgment and facts for this opinion.  To the extent feasible, the examiner should distinguish between symptoms due to the service- connected disabilities and those due to other causes.

3.  Thereafter, the RO/AMC should review the claims folder to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The RO/AMC should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The Board will take this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


